                 Case 1:18-cv-09677-RA Document 4
                                                3 Filed 10/23/18
                                                        10/22/18 Page 1 of 1



                                           c{D STATES DISTRICT COURT
                                          I
                                                              fir the
                                              SouLhcrn Districl of New York
                                                                                      i·
         Maiteo Parra and Francisco Cordova
                                                                )
                                                                )
                                                                )
                                                                )
                        Plaimijj(s)                             )
                            v.                                  )       Civil Action o.18-CV-9677
Nezaj and Adi, Inc. dlb/a Pizza Nova lsni Ne,z;aj, and          )
                     Ana Catalan                                )



                       [Jefe11dom(sJ

                                              SUMMONS IN A CIVIL ACTION

 o: (fkferrdant 'I.1.ranu1 amt addteSs) Nez�j and Adi, Inc_ dlbla Pizza: Nova, 150 Dyckman Street; NY, NY 10040;

                                  l1 sni Nez aj, 150 Dyckman Street;

                                  Ana Ciltalan. 150 Dyckman Slreet.



        A :lawsuit has been filed .agaiust J"OU.

         Within 21 days after service of this summons on yoll (rwt cmmtfng the ay you receive� it) - or 60 clay. if you
are the United States or a United States agency or an officer or employee of the United St4tes de.sc ·ibed in fed. R. · iv.
P. 12 (a)(2) or 3)-you must se-rve on the pl�intlffan answer to the attached complaint or ,1 motion ur1d�r Rule 12 of
the Federnl Rules of Civil Procedure. 'fhe ans,wel' or motion must be served on the pl.iintiffo. plaintiff's attorney,
wh<>se m1.m.e and address are: Cil0ntr & Cooper, PLLC
                                708 Thiirci Ave=nus - 6th Floor
                                New York, New York 100 H




        ff you foi I to respond, judgment by clefault will be entered �g.-iinst you for the relief dr.:m1m<led in the complaint.
You al o must file your answer or motj on with the court.



                                                                          CLERK OF COURT


Date:     10/23/2018                                                        /s/ J. Gonzalez
                                                                                      Sigm;1hm1 of lak or &pmy .litd1
